54 F.3d 786NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Mark S. NELSON, Plaintiff-Appellant,v.Ron ANGELONE, et al., Defendants-Appellees.
No. 94-16434.
United States Court of Appeals, Ninth Circuit.
Submitted May 16, 1995.*Decided May 22, 1995.

Before:  WALLACE, Chief Judge, HUG and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
California state prisoner Mark S. Nelson appeals pro se the district court's denial of his motion for a preliminary injunction in his 42 U.S.C. Sec. 1983 action, seeking to require prison officials to provide him with photocopying, legal mailing, hygiene items, and medically necessary chair and his memory typewriter, to stop retaliating against him for filing grievances, and to properly train the prison's correctional officers.  Subsequent to Nelson's filing of his action with the district court, he was released on parole.  Accordingly, Nelson's motion for preliminary injunctive relief, challenging the conditions of his confinement, was rendered moot by his release on parole.  See Johnson v. Moore, 948 F.2d 517, 519 (9th Cir. 1991).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3